 
 
I 
111th CONGRESS 1st Session 
H. R. 4260 
IN THE HOUSE OF REPRESENTATIVES 
 
December 10, 2009 
Mr. Gene Green of Texas (for himself, Ms. DeGette, Ms. Baldwin, and Mr. Engel) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide adjusted Federal medical assistance percentage rates during a transitional assistance period. 
 
 
1.Short titleThis Act may be cited as the Transitional Federal Medical Assistance Percentage Act. 
2.Extension of ARRA increase in FMAPSection 5001 of ARRA is amended— 
(1)in subsection (a)(3), by striking first calendar quarter and inserting first 3 calendar quarters; 
(2)in subsection (b)(2), by inserting before the period at the end the following: and such paragraph shall not apply to calendar quarters beginning on or after October 1, 2010; 
(3)in subsection (d), by inserting ending before October 1, 2010 after entire fiscal years and after with respect to fiscal years; 
(4)in subsection (g)(1), by striking September 30, 2011 and inserting December 31, 2011; and 
(5)in subsection (h)(3), by striking December 31, 2010 and inserting June 30, 2011. 
3.ARRA transitional assistance periodFor each fiscal quarter occurring during the period beginning on July 1, 2011, and ending on December 31, 2013 (referred to in this Act as the ARRA transitional assistance period), a State's FMAP shall be equal to the sum of— 
(1)the adjusted base FMAP (as determined under section 4(a)(1)); 
(2)the general FMAP adjustment (as determined under section 4(a)(2)); and 
(3)the unemployment FMAP adjustment (as determined under section 4(a)(3)). 
4.Adjustments to Federal medical assistance percentage 
(a)Determination of adjusted FMAP 
(1)Adjusted base FMAP 
(A)In GeneralSubject to subparagraph (B), the adjusted base FMAP is determined as follows: 
(i)For the fourth quarter of fiscal year 2011, the FMAP that would have applied to the State under section 5001(a) of ARRA (assuming that such section applied) for such fiscal quarter minus 2 percentage points. 
(ii)For any subsequent fiscal quarter occurring during the ARRA transitional assistance period, the FMAP as determined under this paragraph for the preceding fiscal quarter minus 2 percentage points. 
(B)Elimination of negative adjustmentIf the adjusted base FMAP applicable to a State under this paragraph for any fiscal quarter occurring during the ARRA transitional assistance period would be less than the FMAP determined for the State for such quarter without regard to this paragraph, this paragraph shall not apply to such State. 
(2)General FMAP adjustmentThe general FMAP adjustment shall be equal to the following: 
(A)For the fourth quarter of fiscal year 2011, 5.7 percentage points. 
(B)For the first quarter of fiscal year 2012, 4.95 percentage points. 
(C)For the second quarter of fiscal year 2012, 3.95 percentage points. 
(D)For the third quarter of fiscal year 2012, 2.7 percentage points. 
(E)For the fourth quarter of fiscal year 2012, 1.2 percentage points. 
(F)For any subsequent fiscal quarter occurring during the ARRA transitional assistance period, 0.2 percentage points. 
(3)Unemployment FMAP adjustment 
(A)In generalSubject to subparagraphs (C) and (D), the unemployment FMAP adjustment shall be equal to the increase in the State's FMAP that would have applied to the State under section 5001(c) of ARRA (assuming that such section applied) for such fiscal quarter minus the applicable reduction amount (as described under subparagraph (B)). 
(B)Applicable reduction amountFor purposes of subparagraph (A), the applicable reduction amount shall be equal to the following: 
(i)For the fourth fiscal quarter of fiscal year 2011, 0.20 percentage points. 
(ii)For any subsequent fiscal quarter occurring during the ARRA transitional assistance period, the sum of— 
(I)the applicable reduction amount for the preceding fiscal quarter; and 
(II)0.05 percentage points. 
(C)Elimination of negative adjustmentIf the unemployment FMAP adjustment applicable to a State under this paragraph for any fiscal quarter during the ARRA transitional assistance period would be less than zero, this paragraph shall not apply to such State. 
(D)Special rule 
(i)In generalFor purposes of subparagraph (A), with respect to the computation of the state unemployment increase percentage (as described under section 5001(c)(4) of ARRA) for the last 2 fiscal quarters of the ARRA transitional assistance period, the most recent previous 3-consecutive-month period (as described under section 5001(c)(4)(A)(i) of ARRA) shall be the 3-consecutive-month period beginning with December 2012, or, if it results in a higher applicable percent under section 5001(c)(3) of ARRA, the 3-consecutive-month period beginning with January 2013. 
(ii)Repeal of special rule under ARRA for last 2 calendar quarters of the recession adjustment periodSection 5001(c)(4) of ARRA is amended by striking subparagraph (C) and inserting the following: 
 
(C)Special ruleWith respect to the first 2 calendar quarters of the recession adjustment period, the most recent previous 3-consecutive-month period described in subparagraph (A)(i) shall be the 3-consecutive-month period beginning with October 2008. . 
(b)Scope of applicationThe adjustments in the FMAP for a State under this section shall apply for purposes of title XIX of the Social Security Act and shall not apply with respect to— 
(1)disproportionate share hospital payments described in section 1923 of such Act (42 U.S.C. 1396r–4); 
(2)payments under title IV of such Act (42 U.S.C. 601 et seq.) (except that the increases under paragraphs (1) and (2) of subsection (a) shall apply to payments under part E of title IV of such Act (42 U.S.C. 670 et seq.) and, for purposes of the application of this section to the District of Columbia, payments under such part shall be deemed to be made on the basis of the FMAP applied with respect to such District for purposes of title XIX and as increased under subsection (a)(2)); 
(3)any payments under title XXI of such Act (42 U.S.C. 1397aa et seq.); 
(4)any payments under title XIX of such Act that are based on the enhanced FMAP described in section 2105(b) of such Act (42 U.S.C. 1397ee(b)); or 
(5)any payments under title XIX of such Act that are attributable to expenditures for medical assistance provided to individuals made eligible under a State plan under title XIX of the Social Security Act (including under any waiver under such title or under section 1115 of such Act (42 U.S.C. 1315)) because of income standards (expressed as a percentage of the poverty line) for eligibility for medical assistance that are higher than the income standards (as so expressed) for such eligibility as in effect on July 1, 2008, (including as such standards were proposed to be in effect under a State law enacted but not effective as of such date or a State plan amendment or waiver request under title XIX of such Act that was pending approval on such date). 
(c)State ineligibility; limitation; special rules 
(1)Maintenance of eligibility requirements 
(A)In generalSubject to subparagraph (B) and (C), a State is not eligible for an increase in its FMAP under subsection (a) if eligibility standards, methodologies, or procedures under its State plan under title XIX of the Social Security Act (including any waiver under such title or under section 1115 of such Act (42 U.S.C. 1315)) are more restrictive than the eligibility standards, methodologies, or procedures, respectively, under such plan (or waiver) as in effect on July 1, 2008. 
(B)State reinstatement of eligibility permittedSubject to subparagraph (C), a State that has restricted eligibility standards, methodologies, or procedures under its State plan under title XIX of the Social Security Act (including any waiver under such title or under section 1115 of such Act (42 U.S.C. 1315)) after July 1, 2008, is no longer ineligible under subparagraph (A) beginning with the first calendar quarter in which the State has reinstated eligibility standards, methodologies, or procedures that are no more restrictive than the eligibility standards, methodologies, or procedures, respectively, under such plan (or waiver) as in effect on July 1, 2008. 
(C)Special rulesA State shall not be ineligible under subparagraph (A)— 
(i)for the fiscal quarters before October 1, 2011, on the basis of a restriction that was applied after July 1, 2008, and before the date of the enactment of this Act, if the State prior to October 1, 2011, has reinstated eligibility standards, methodologies, or procedures that are no more restrictive than the eligibility standards, methodologies, or procedures, respectively, under such plan (or waiver) as in effect on July 1, 2008; or 
(ii)on the basis of a restriction that was directed to be made under State law as in effect on July 1, 2008, and would have been in effect as of such date, but for a delay in the effective date of a waiver under section 1115 of such Act with respect to such restriction. 
(2)Compliance with prompt pay requirements 
(A)Application to practitioners 
(i)In generalSubject to the succeeding provisions of this subparagraph, no State shall be eligible for an increased FMAP rate as provided under this section for any claim received by a State from a practitioner subject to the terms of section 1902(a)(37)(A) of the Social Security Act (42 U.S.C. 1396a(a)(37)(A)) for such days during any period in which that State has failed to pay claims in accordance with such section as applied under title XIX of such Act. 
(ii)Reporting requirementEach State shall report to the Secretary, on a quarterly basis, its compliance with the requirements of clause (i) as such requirements pertain to claims made for covered services during each month of the preceding quarter. 
(iii)Waiver authorityThe Secretary may waive the application of clause (i) to a State, or the reporting requirement imposed under clause (ii), during any period in which there are exigent circumstances, including natural disasters, that prevent the timely processing of claims or the submission of such a report. 
(iv)Application to claimsClauses (i) and (ii) shall only apply to claims made for covered services after the date of enactment of this Act. 
(B)Application to nursing facilities and hospitalsThe provisions of subparagraph (A) shall apply with respect to a nursing facility or hospital, insofar as it is paid under title XIX of the Social Security Act on the basis of submission of claims, in the same or similar manner (but within the same timeframe) as such provisions apply to practitioners described in such subparagraph. 
(3)State's application toward rainy day fundA State is not eligible for an increase in its FMAP under paragraphs (2) or (3) of subsection (a) if any amounts attributable (directly or indirectly) to such increase are deposited or credited into any reserve or rainy day fund of the State. 
(4)No waiver authorityExcept as provided in paragraph (2)(A)(iii), the Secretary may not waive the application of this subsection or subsection (d) under section 1115 of the Social Security Act or otherwise. 
(5)Limitation of fmap to 100 percentIn no case shall an increase in FMAP under this section result in an FMAP that exceeds 100 percent. 
(d)Requirements 
(1)State reportsEach State that is paid additional Federal funds as a result of this section shall, not later than September 30, 2014, submit a report to the Secretary, in such form and such manner as the Secretary shall determine, regarding how the additional Federal funds were expended. 
(2)Additional requirement for certain StatesIn the case of a State that requires political subdivisions within the State to contribute toward the non-Federal share of expenditures under the State Medicaid plan required under section 1902(a)(2) of the Social Security Act (42 U.S.C. 1396a(a)(2)), the State is not eligible for an increase in its FMAP under paragraphs (2) or (3) of subsection (a) if it requires that such political subdivisions pay for quarters during the ARRA transitional assistance period a greater percentage of the non-Federal share of such expenditures, or a greater percentage of the non-Federal share of payments under section 1923, than the respective percentage that would have been required by the State under such plan on September 30, 2008, prior to application of this section. 
(e)DefinitionsIn this Act, except as otherwise provided: 
(1)ARRAThe term ARRA means the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 140). 
(2)FMAPThe term FMAP' means the Federal medical assistance percentage, as defined in section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), as determined without regard to this section except as otherwise specified. 
(3)Poverty lineThe term poverty line has the meaning given such term in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by such section. 
(4)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(5)StateThe term State has the meaning given such term in section 1101(a)(1) of the Social Security Act (42 U.S.C. 1301(a)(1)) for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). 
(f)SunsetThis section shall not apply to items and services furnished after the end of the ARRA transitional assistance period. 
 
